Citation Nr: 0938858	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cataracts due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for squamous cell 
carcinoma, claimed as skin cancer, of the right shoulder due 
to exposure to ionizing radiation.

3.  Entitlement to service connection for basal cell 
carcinoma, claimed as skin cancer, above the left lip due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1945 until May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed skin cancer, including 
basal cell carcinoma over the left lip and squamous cell 
carcinoma of the right shoulder, due to his exposure to 
ionizing radiation in service.  He similarly claims his 
cataracts are due to his in-service ionizing radiation 
exposure.  

A letter from the Defense Threat Reduction Agency (DTRA), 
received in March 2007, confirmed that the Veteran 
participated as a member of the American occupation forces in 
Japan following World War II and that he was present in the 
VA-defined Hiroshima area from October 27, 1945 until 
February 28, 1946.   Dose assessments in regards to his 
claimed disorders have been associated with the claims file.

The Board notes that the RO obtained advisory medical 
opinions regarding whether the Veteran's ionizing radiation 
exposure is related to his cataracts, in an August 2007 
Memorandum, and his basal cell carcinoma over the left lip, 
in January 2008 Memorandums.  The January 2008 Memorandums 
noted that an opinion with regard to the cancer of the right 
shoulder was being deferred until the appropriate dose 
assessments were completed.  The record includes a January 
24, 2008 letter from the Defense Threat Reduction Agency 
(DTRA) regarding the right shoulder.  In January 30, 2008, an 
advisory opinion was requested.  That requested opinion has 
not been associated with the claims file.  VA must assist a 
claimant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).

Furthermore, the medical opinions that were obtained by the 
RO contained pertinent information in regards to the 
Veteran's claims.  The Veteran has not waived RO 
consideration of this evidence and the RO did not issue a 
Supplemental Statement of the Case (SSOC).  Moreover, the 
Board notes that there record does not include a VA Form 646 
from the Veteran's local accredited representative, nor is 
there a VA Form 8, Certification of Appeal of record.

The Federal Circuit Court emphasized the Board's status as 
"primarily an appellate tribunal," and held that the Board is 
prohibited from considering additional evidence without 
having to remand the case to the RO for initial 
consideration, unless having an appropriate waiver from the 
Veteran.  Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light 
of the Federal Circuit decision discussed above and the 
circumstances of this case, the most appropriate action would 
be to remand these claims to the RO for initial consideration 
of the additional evidence.  Thus, it is necessary to remand 
the case to the RO for initial consideration of the new 
evidence and issuance of an SSOC.  See Id.; 38 C.F.R. § 
20.1304. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1. The RO/AMC should obtain and 
associate with the claims file the 
requested advisory medical opinion 
regarding the Veteran's right shoulder 
skin cancer.  

	2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit of service connection for right 
shoulder skin cancer is not granted, 
the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case in regards to 
that issue.   The RO/AMC should also 
furnish a Supplemental Statement of the 
Case in regards to the other two issues 
regardless of whether the right 
shoulder skin cancer claim is granted.  
The Veteran and his representative 
should be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
